Case 2:16-cv-07733-DMG-AS Document 100 Filed 09/03/19 Page 1 of 1 Page ID #:950




   1
   2
   3
   4
   5
   6
   7
   8                      UNITED STATES DISTRICT COURT
   9                    CENTRAL DISTRICT OF CALIFORNIA
  10
  11 CENTURY OF PROGRESS                       Case No.: CV 16-7733-DMG (ASx)
     PRODUCTIONS, et al.
  12                                           ORDER APPROVING NINTH
               Plaintiffs,                     STIPULATION RE: THIRD
  13
         vs.                                   AMENDED COMPLAINT [99]
  14
     VIVENDI S.A.; et al.
  15
               Defendants.
  16
  17
  18        Upon review of the Ninth Stipulation re: Third Amended Complaint, and for
  19 good cause appearing, IT IS HEREBY ORDERED that Defendants Universal Music
  20 Group, Inc. and UMG Recordings, Inc. shall have until October 11, 2019 to respond
  21 to the Third Amended Complaint.
  22 IT IS SO ORDERED.
  23
  24 DATED: September 3, 2019
                                          DOLLY M. GEE
  25
                                          UNITED STATES DISTRICT JUDGE
  26
  27
  28
